DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Status of Application/Claims
Applicant’s response filed on September 30, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed July 2, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Applicant’s submission of an electronic terminal disclaimer on September 30, 2020 has been considered and the double patenting rejection has been withdrawn. New prior art rejections are presented below. Accordingly, the present action is made non-final. Claims 1-20 are currently pending and are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 10 and 20 describe using at least one identified tissue object to create an “immune score” that is used to determine patient status based on a tissue section. The specification vaguely recites without any particularity “creating a score based on the identified tissue objects, then using that score and an established scoring scheme to determine the patient’s status related to the disease state”. The specification does not describe how one of ordinary skill would go about creating the required scoring system and relate it back to patient status, rendering the term “immune score” indefinite. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2172.02. Appropriate correction is required.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite methods comprising staining, acquiring, analyzing and matching which do not amount to significantly more than the judicial exception.
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S._, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases: 
Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2. 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 
Independent claims 1 and 11 recite methods comprising steps including staining, acquiring, analyzing and matching images and are considered processes (step 1). Claims 1 and 11 are both directed to a judicial exception (step 2A, prong 1) since both claims end with matching or analyzing steps, which are considered abstract ideas. Claims 1 and 11 do not integrate into a particular application (step 2A, prong 2) and do not amount to significantly more than the judicial exception (step 2B) since these abstract steps do not manifest in tangible outcomes. Although it may be argued that claims 1 and 11 do contain active method steps of staining, the fact that both claims end with matching or analyzing steps, which are considered abstract ideas, leads both claims 1 and 11 and all dependent claims into non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Morrison et al. US 2014/0267672, published 9/18/2014 (hereinafter Morrison). 
Claim 1 describes a method comprising: staining a tissue section with at least one chromogenic dye that stains for tissue objects; staining the tissue section with at least one fluorescent dye that stains for tissue objects; acquiring a brightfield digital image of the tissue section; acquiring a fluorescence digital image of the tissue section; analyzing the brightfield digital image to obtain information for at least one tissue object; analyzing the fluorescence digital image to obtain information for the at least one tissue object; and matching the at least one tissue object from the brightfield digital image to the at least one tissue object from the fluorescence digital image to identify at least one tissue object within the brightfield digital image was not specifically stained for with the at least one chromogenic dye; and wherein the analyzing and matching steps are performed by a computer system configured to analyze digital images of tissue samples. Claim 2 describes the method of claim 1, wherein the tissue object is stained with a dye that is visible in both the brightfield digital image and the fluorescence digital image. Claim 3 describes the method of claim 2, wherein the dye that is visible in both the brightfield digital image and the fluorescence digital image is Fast Red. Claim 4 describes the method of claim 1, wherein the tissue object is stained with a pair of dyes that stain a subset of tissue objects. Claim 5 describes the method of claim 4, wherein the subset of tissue objects is a cellular compartment. Claim 6 describes the method of claim 4, wherein the pair of dyes is Hematoxylin and DAPI. Claim 7 describes the method of claim 1, wherein the fluorescent staining and fluorescence imaging are performed before the chromogenic staining and brightfield imaging. Claim 8 describes the method of claim 1, wherein the 
Morrison describes a multispectral imaging system for imaging tissue samples and cellular objects (Morrison para 5, 8, 140). Morrison describes embodiments wherein various fluorescent and/or chromogenic dyes are used to image tissue samples in both the fluorescent and/or bright fields both simultaneously and/or sequentially, respectfully (Morrison, para 89, 91, 114, 140, 142). Morrison describes a multispectral imaging system with computers that analyze and match the digital images of the bright field and/or fluorescence images of specific tissue objects (Morrison, para 117, 140 and claims 7 and 8 in particular). Morrison further describes an imaging system that is configured to enhance contrast between certain features of interest of a specimen, along with second features of interest of the same specimen (Morrison, claim 12 in particular). Morrison provides embodiments wherein these features are defined as cellular structures among others (i.e. cellular compartment) (Morrison, para 122 and 211). Morrison provides express embodiments using Fast Red as a fluorescent and/or bright field dye (Morrison, para 156, 173, 187, 201). Morrison further describes using hematoxylin and DAPI stains (Morrison, para 118, 173). Accordingly, Morrison anticipates claims 1-9 and 11-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison as applied to 1-9 and 11-19 above and in further view of Barnes et al. WO 2015/181371, published 12/3/2015 (hereinafter Barnes). 
A description of claims 1-9 and 11-19 are provided above and are further rejected as being obvious over Morrison in view of Barnes in addition to claims 10 and 20. 
Claim 10 describes the method of claim 1, further comprising: using the at least one identified tissue object to create an immune score; and determining at least one patient status for a patient from whom the tissue section was acquired based on the immune score. Claim 20 describes the method of claim 11, further comprising: using the at least one identified tissue object to create an immune score; and determining at least one patient status for a patient from whom the tissue section was acquired based on the immune score.
Morrison describes a multispectral imaging system for imaging tissue samples and cellular objects (Morrison para 5, 8, 140). Morrison describes assigning a representative score to each digitally enhanced image which is representative of a particular trait of interest (Morrison, para 61, 111 and 230). Morrison does not expressly describe creating an “immune score”.
Barnes describes a multispectral imaging approach to analyze a tissue sample for at least one biological parameter (Barnes, para 2 and claim 1). Barnes provides specific embodiments wherein these multispectral imaging techniques are applied to generate an immunoscore (Barnes, para 64, 71, 88). Barnes describes using multiple fluorescent and bright field dyes including hematoxylin (claims 22-24) and DAPI (para 65) among. Barnes describes computational approaches for matching and localizing bright and fluorescent digital images towards generating an immunoscore (Barnes, para 64, 71, 88).
prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633